RECORD IMPOUNDED

                              NOT FOR PUBLICATION WITHOUT THE
                             APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3147-18T1

IN THE MATTER OF
REGISTRANT J.P.


                Argued telephonically May 7, 2020 –
                Decided May 19, 2020

                Before Judges Alvarez and DeAlmeida.

                On appeal from the Superior Court of New Jersey, Law
                Division, Atlantic County, Docket No. 18010056.

                Jesse M. DeBrosse, Assistant Deputy Public Defender,
                argued the cause for appellant J.P. (Joseph E. Krakora,
                Public Defender, attorney; Jesse M. DeBrosse, of
                counsel and on the brief).

                Mario C. Formica, Deputy First Assistant Prosecutor,
                argued the cause for respondent State of New Jersey
                (Damon G. Tyner, Atlantic County Prosecutor,
                attorney; Mario C. Formica, of counsel and on the
                brief).

PER CURIAM

       Registrant J.P. pled guilty to two counts of first-degree aggravated sexual

assault, N.J.S.A. 2C:14-2(a)(1), each naming as the victim a separate child
residing in J.P.'s household. In accord with the plea agreement, on February 21,

2014, the judge sentenced defendant in the second-degree range, eight years

concurrent on each crime, subject to the No Early Release Act's eighty-five

percent parole ineligibility. N.J.S.A. 2C:43-7.2.

      Upon J.P.'s release, after a Megan's Law classification hearing, the Law

Division judge classified him as a Tier II moderate risk of reoffense. The judge

also concluded J.P. was not exempt from the Internet Sex Offender Central

Registry, N.J.S.A. 2C:7-12 and -13. That each count related to a separate victim,

she opined, meant that the household/incest exception was not available to J.P.

In her view, no other reading of the statute would "make sense." We agree and

affirm.

      J.P. raises the following points of error:

            I.    J.P. SHOULD HAVE BEEN EXCLUDED
            FROM THE INTERNET REGISTRY UNDER
            N.J.S.A.   2C:7-13(D)(2), THE HOUSEHOLD
            EXCEPTION, BECAUSE HIS CONVICTION IN 2014
            FOR ACTS AGAINST HIS BIOLOGICAL SONS
            WAS "SINGLE CONVICTION" INVOLVING
            "MEMBERS OF NO MORE THAN A SINGLE
            HOUSEHOLD."

                  A.     Since the phrase "members of no more than
                         a single household" is plural, it applies to
                         cases involving more than one victim,
                         provided the offenses were committed
                         within a single household.

                                                                         A-3147-18T1
                                        2
                  B.     J.P. has a "single conviction" for purposes
                         of the internet registry statute even though
                         he was convicted of two counts, as he was
                         convicted on one occasion without re-
                         offense.

                  C.     Contrary to the State's argument below, the
                         Attorney General Guidelines cannot be
                         used to interpret a statutory provision that
                         makes no mention of them.

      N.J.S.A. 2C:7-13(d) enumerates exceptions from Internet registration of

an offender's record. In order to qualify for an exception, an offender's risk

level, like J.P.'s, must be no more than moderate, subjecting him or her to

notification requirements including "schools, religious and youth org anizations

. . . in accordance with the Attorney General's Guidelines," in addition to "law

enforcement agencies likely to encounter the person registered . . . ." N.J.S.A.

2C:7-8(c)(1) and (2).

      The specific exception at issue requires the registrant's "sole sex offense"

be a "conviction . . . under circumstances in which the offender was related to

the victim by blood . . . ." N.J.S.A. 2C:7-13(d)(2). This is usually referred to

as the "household/incest exception" to Internet registration.

      J.P. contends that since the offenses were committed against members of

a single household, albeit two separate children, he committed a "sole sex


                                                                          A-3147-18T1
                                        3
offense." He argues he is thus exempt, as any other construction of the statute

would render meaningless the following closing language to the pertinent

section:

            For purposes of this subsection, "sole sex offense"
            means a single conviction, adjudication of guilty or
            acquittal by reason of insanity, as the case may be, for
            a sex offense which involved no more than one victim,
            no more than one occurrence or, in the case of an
            offense which meets the criteria of paragraph (2) of this
            subsection, members of no more than a single
            household.

            [N.J.S.A. 2C:7-13(d).]

If J.P.'s crimes are construed as a "sole sex offense," then he is not subject to

registration on the Internet.

      As the Supreme Court has repeatedly stated, when addressing questions

of statutory construction, our primary goal is to determine the intent of the

Legislature. In re N.B., 222 N.J. 87, 98 (2015). "[T]he best indicator of that

intent is the plain language chosen by the Legislature." State v. Gandhi, 201

N.J. 161, 176 (2010); see also State v. Bolvito, 217 N.J. 221, 228 (2014)

("statutes, words and phrases shall be read and construed with their context, and

shall, unless inconsistent with the manifest intent of the legislature or unless

another or different meaning is expressly indicated, be given their generally

accepted meaning") (quotations omitted).

                                                                         A-3147-18T1
                                       4
      "When the Legislature's chosen words lead to one clear and unambiguous

result, the interpretative process comes to a close, without the need to consider

extrinsic aids." State v. Shelley, 205 N.J. 320, 323 (2011). However, a court

will seek out "extrinsic evidence, such as legislative history, for assistance when

statutory language yields more than one plausible interpretation." Id. at 323-24

(quotations omitted). The Court has described the provision containing the

household/incest exception as "ambiguous." N.B., 222 N.J. at 99.

      "[A]n offender in the household/incest category . . . may qualify for the

exception in a broader category of cases: those which involve 'no more than one

victim, no more than one occurrence or . . . members of no more than a single

household.'"   Id. at 100 (quoting N.J.S.A. 2C:7-13(d) and noting that the

household/incest exception is intended to be less restrictive than the other two

exceptions contained in that section).

      In N.B., the defendant-registrant was an individual convicted of one count

of aggravated sexual assault who admitted to assaulting his half-sister multiple

times when they lived together. Id. at 91-92. In applying the household/incest

exception, the Court had to "determine whether the Legislature intended that an

offender . . . qualifies for the household/incest exception notwithstanding his or




                                                                           A-3147-18T1
                                         5
her admission to more than one instance of sexual contact with a victim who is

his or her relative." Id. at 97-98.

      In deciding the meaning of "sole sex offense," the Court relied on Megan's

Law committee statements noting the definition "help[s] ensure that the

exemption from inclusion on the Internet registry is not improperly applied to

repeat sex offenders who offend against more than one victim or who victimize

a single individual more than once." Id. at 102 (citing S. Comm. Statement to

S. 1208 (May 6, 2004); Assemb. Comm. Statement to S. 1208 (June 3, 2004)).

      The Court therefore concluded "that the Legislature intended the

household/incest exception to apply to a registrant whose single conviction

otherwise meets the requirements of [the exception] and involves more than one

instance of sexual contact with a single victim who is within his or her

household." Ibid. However, the court did "not address whether an offender with

a single conviction premised upon multiple acts upon multiple victims, all

within the household and to whom the offender was related 'by blood or affinity

to the third degree . . . ,' would fall within the household/incest exception . . . ."

Id. at 102 n.7.

      J.P. asserts that this case concerns the very issue the Supreme Court

declined to address in N.B., whether an offender with multiple acts on multiple


                                                                              A-3147-18T1
                                          6
victims, if within one household, fits within the household/incest exception.

Thus, the real dispute is narrowed down to what the Legislature meant when it

only made the exception available to an offender convicted of a "sole sex

offense."

      The parties agree that defendant meets many of the requirements of the

household/incest exception by being a moderate risk of re-offense, being related

to the victims, and having the victims within his household. It cannot be

reasonably argued, however, that having pled guilty to two separate offenses,

each involving a different victim, defendant entered a guilty plea t o a "single

conviction," or is guilty of committing only a "sole sex offense."

      The use of the word "members" of a single household is not surplusage if

the statute as applied in this case is given that construction. The reference to

"members" could readily be a reference to a perpetrator and a victim, not just a

reference to more than one victim. The plural usage cannot overcome the clear

statement of intent and unequivocal language at the beginning of the sentence,

that sole sex offense means "a single conviction . . . for a sex offense which

involved no more than one victim . . . ." N.J.S.A. 2C:7-13(d) (emphasis added).

In the context of Megan's Law reporting, we have previously said that the word

"conviction" did not mean "judgment of conviction" for purposes of determining


                                                                        A-3147-18T1
                                       7
the timeframe in which to register under Megan's Law. In re J.S., 444 N.J.

Super. 303, 310, 313 (App. Div. 2016).

      Furthermore, the cases upon which J.P. relies have to do with enhanced

sentencing. See State v. Anderson, 186 N.J. Super. 174 (App. Div. 1982); State

v. Bowser, 272 N.J. Super. 582 (Law Div. 1993). Even if the incest/household

exception to Internet registration is available for a defendant family member

who commits multiple sexual offenses against one victim, that does not mean

that multiple charges as to separate victims are included. See N.B., 222 N.J. at

100-03. This was not a "sole sex offense," but two sexual offenses. J.P. was

properly subjected to Internet registration.

      Affirmed.




                                                                        A-3147-18T1
                                        8